DETAILED ACTION
This non-final Office action is in response to the claims filed on January 27, 2022.
Status of claims: claims 1-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1544011A1 to Hass et al. (hereinafter “Hass”) in view of FR 2980404 to Chrystele in view of US 20120152674 to Fukuo et al. (hereinafter “Fukuo”).
Hass discloses a vehicle door assembly, comprising: 
an outer door panel 4,13 having an inboard surface and an outboard surface; 
an inner door panel 5 having an outer periphery fixed to a corresponding outer periphery of the outer door panel defining a cavity 3 therebetween; (see FIGS. 1-3)
a door handle assembly 9 fixedly attached to the outer door panel, with at least a portion of the door handle assembly overlaying the inboard surface of the outer door panel within the cavity, an inboard portion of the door handle assembly having a connection structure; (see annotated figure below)  
an upwardly extending bracket 15 within the cavity, the upward extending bracket being inclined by an angle that is between 10 and 60 degrees relative to a vertical direction perpendicular to a horizontally oriented vehicle that includes at least the outer door panel, the inner door panel and the upwardly extending bracket installed thereto, an upper end of the upwardly extending bracket being fixed to an upper end of at least one of the inner door panel or the outer door panel and the lower end of the upwardly extending bracket being fixed to a lower end of at least one of the inner door panel or the outer door panel, the upwardly extending bracket being spaced apart from the door handle assembly. 
Hass fails to disclose the outer door panel with a first handle opening that extends from the inboard surface to the outboard surface, the upward extending bracket being inclined by an angle that is between 10 and 30 degrees relative to a vertical direction, and a vibration absorbing member having a first end fixed to the connection structure of the door handle assembly and a second end attached to the upwardly extending bracket at a location spaced apart from the upper and lower ends of the upwardly extending bracket.
[AltContent: rect][AltContent: textbox (Connection structure)][AltContent: arrow]
    PNG
    media_image1.png
    280
    287
    media_image1.png
    Greyscale

Chrystele teaches of an outer door panel with a first handle opening that extends from the inboard surface to the outboard surface. (see FIG. 1)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a first handle opening with Hass, as taught by Chrystele, in order to facilitate grasping of the door handle by a user.
Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the upward extending bracket being inclined by an angle that is between 10 and 30 degrees relative to a vertical direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in this case a mere matter of design choice.
Fukuo teaches of a vibration absorbing member 18 attachable to a vehicle door. (see at least FIGS. 5B, 6)

Hass, as applied above, further discloses wherein the outer door panel and the inner door panel at least partially define a rear door that has window opening, a bottom edge and an inclined edge that extends upward and rearward from the bottom edge toward a rearward end of the window opening, the bottom edge and the inclined edge defining an obtuse angle measured therebetween, the obtuse angle being between an angle that is between 110 and 140 degrees. (see annotated FIG. 3a below) (claim 8)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hass in view of Chrystele in view of Fukuo, as applied above, in view of US 6019418 to Emerling et al. (hereinafter “Emerling”).
Hass, as applied above, fails to disclose wherein the vibration absorbing member is at least partially made of a foam material. Emerling teaches of a vibration absorbing member 150 is at least partially made of a foam material. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Hass vibration absorbing member out of foam, as taught by Emerling, in order to assist with acoustical management within the door cavity; thus inhibiting noise transfer in the passenger cabin as well as since it has been held to be within the general skill of a worker in the art before 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hass in view of Chrystele in view of Fukuo, as applied above.
Hass discloses wherein the door handle assembly includes structure that can attach to the first end of the vibration absorbing member, with the second end of the vibration absorbing member being attached to the upwardly extending bracket via a mechanical fastener, but fails to disclose that the structure is a clip structure.  
However, the utility of using a clip structure is commonly used in the art to facilitate engagement and disengagement of two parts. Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention to modify the Hass door handle assembly to include a clip structure in order to facilitate engagement and disengagement of the door handle assembly with the vibration absorbing member; thus facilitating manufacturing of the vehicle door.
Furthermore, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known fastener structure with a clip structure, using known methods with no change in their respective functions.  Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected. (See MPEP 2143). (claim 3)

Allowable Subject Matter
Claims 11-19 are allowed.
s 4-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but are moot due to new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634